Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
3. The information disclosure statements (IDS) filed 04/10/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a system (claims 1-10), method (11-16)  and media (claims 17-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
	
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
-Independent Claims 1, 11, 17:
“receive input information regarding current conditions of the computing system” (observation),
“predict capacity based upon at least some of the received input information” (evaluation/judgment),
“apply logic to determine one or more mitigation actions” (Judgment)
“perform an action based upon the one or more determined mitigation actions.” (evaluation/ Judgment).
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it only recites two additional elements, a memory, a processor.  These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Moreover, claims 1, 11 and 17 recite the following limitations, which are considered a well-understood, routine and conventional limitations: 
Independent Claim 1, 10 and 16:
“a machine trained capacity model” (see MPEP 2106.05(d) II (iv)).

Dependent claim(s) 2-10, 12-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s-) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
-Claims 2 , 11, 18 recite:
	- “determined mitigation actions comprise at least one of a rule for pre-production validation” (Evaluation).
-Claims 3, 13, 19 recite:
-“ received input information further comprises an anticipated future condition of the computing system” (Observation).
-Claim 4 recites:
-“ receive feedback with respect to a response of the computing system to the action taken” (Observation).

-“update the demand model in accordance with the received feedback.” (Judgment).
Claims 6, 14, 20 recites:
	-“ update the logic based upon the received feedback” (Judgment).
-Claims 7, 15, 26 recites:
-“ using one or more machine learning algorithms” (Mathematical concept)
-Claim 8 recites:
	-“taking the one or more determined mitigation actions or requesting user approval before taking the one or more determined mitigation actions.” (Judgmnet).
-Claim 9 recites:
-“train the capacity model in an unsupervised manner; and train the demand model in an unsupervised manner.” (Generic machine learning).
-Claim 10 recites:
	-“cluster computing system comprising a plurality of compute nodes.” (Generic computer component).
Additionally, claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 17-20 are toward " A computer storage media storing computer-readable”. The broadest reasonable interpretation of “a machine readable storage device” covers transitory propagating signals, which are non-statutory. The disclosure in specification [Par. 0061], “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information 
Therefore, a broadest reasonable interpretation of claims 17-20 covers a
transitory signal. When the broadest reasonable interpretation of a claim covers a signal
per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory
subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory
embodiments are not directed to statutory subject matter); MPEP 9th Ed., § 2106.I. To
overcome this rejection, applicant should insert –- non-transitory — before “machine
readable storage device”. Such an amendment is not considered new matter. See the
“Subject Matter Eligibility of Computer Readable Media” memo dated January 26, 2010
(OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillip et al. (Patent No. US10157396– hereinafter, Phillip) in view of Medovich et al. (Pub. No. US 20100199285 – hereinafter, Medovich). 
Regarding to claim 1, Phillip teaches an automated capacity management system, comprising: a computer comprising a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to (Phillip, [abstract, lines 1-7], “An example includes one or more devices may include one or more memories and one or more processors, communicatively coupled with at least one of the one or more memories, to identify a service that is provided within a region; identify a model that is associated with the service, the model having been trained based on consumer profile data, service provider data, and historical information;”):
receive input information regarding current conditions of the computing system, and, user data requirements (Phillip, [Column 4, lines 16-26], “FIG. lA, the marketplace platform receives information associated with the service from service location monitors and environmental monitors. The service location monitors and environmental monitors may be associated with a same region of a service provider organization as the consumer data of the consumer data structure. In some implementations, the service location monitors of example implementation 100 may include transaction terminals (e.g., payment terminals, kiosks, self-service terminals, and/or the like) that facilitate providing the service.” Examiner’s note, the information about location monitors and environment monitors (kiosks, self service terminals e.g) are considered as the information regarding the condition of the computing system. The user data requirements corresponding to service provider data as already mention above.);
predict capacity based upon at least some of the received input information using a machine trained capacity model (Phillip, [Abstract], “determine a current capacity to provide the service based on real-time service provider information associated with service providers that are providing the service in the region” and [Column 3, lines 13-23], “According to some implementations described herein, a model may be trained based on a set of data ( e.g., consumer related data, service provider related data, and/or historical 15 information) and used to predict a future demand for a service during a particular time period. In some implementations, a current demand for the service may be monitored and/or analyzed to predict the future demand for the service. Further, based on the future demand and a capacity to provide a service, a ; 
predict demand based upon at least some of the received input using a machine trained demand model (Phillip, [Column 3, lines 20-37], “Further, based on the future demand and a capacity to  provide a service, a marketplace platform may facilitate increasing or decreasing service provider resources in accordance with the future demand. For example, the marketplace platform may have access to a service provider organization's resources, availability of additional service providers (such as employees (e.g., remote employees, off duty employees, and/or the like), independent contractors that are capable of providing the service or potentially capable of providing the service, and/or the like), additional available service provider equipment (e.g., autonomous (or semi- 30 autonomous) vehicles (e.g., autonomous cars, an autonomous trucks, an autonomous semi-tractors or autonomous semi-tractor trailer combinations, and/or the like), an unmanned aerial vehicle (UAV) (e.g., a drone), portable kiosks (e.g., kiosks that may be included within or attached 35 to one or more autonomous vehicles), transaction terminals, and/or the like) for use in meeting the future demand.”);
However, Phillip does not teach apply logic to determine one or more mitigation actions to be taken with respect to the computing system in accordance with the predicted capacity and predicted demand; and perform an action based upon the one or more determined mitigation actions.
apply logic to determine one or more mitigation actions to be taken with respect to the computing system in accordance with the predicted capacity and predicted demand (Phillip, [Par.0004], “One or more embodiments of the present invention provide a virtual machine utility computing method and system that can predict demand and automatically adjust computing resource usage to accommodate changes in such predicted demand over time.” The adjusting computing resource is considered as the mitigation action.); 
and perform an action based upon the one or more determined mitigation actions ([Par.0004], “One or more embodiments of the present invention provide a virtual machine utility computing method and system that can predict demand and automatically adjust computing resource usage to accommodate changes in such predicted demand over time.” The adjusting computing resource is considered as the mitigation action.).
Phillip and Medovich are analogous in arts because they have the same filed of endeavor of using a machine learning model to predict the current or future demand and adjusting the current resource.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Phillip’s method, further in view of Medovich by receiving an input information further comprises an anticipated future condition of the computer system. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the business strategy quickly to adapt to a new demands (Medovich, [Par.0006], “A method, according to an embodiment of the invention, provides for 
Regarding to claim 11, is being rejected as claim 1. 
Regarding to claim 17, is being rejected as claim 1. 
Additionally, Phillip teaches a computer storage media storing computer-readable instructions that when executed cause a computing device to (Phillip, [column 1, lines 38-41], “According to some implementations, a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:”):
Regarding to claim 2, Phillip teaches the system of claim 1, wherein the one or more determined mitigation actions comprise at least one of a rule for pre-production validation, an offer restriction, a quota threshold pre-production value, a defragmentation signal, an out for repair order/recommendation, or a cluster buildout order/recommendation (Phillip, [Column 10, lines 37-45], “For example, marketplace platform 225 may identify the model associated with the service. In some implementations, marketplace platform 225 may identify the model based on identifying a service that is provided in a region, based on receiving a request ( e.g., from service provider device 210), based on receiving a user input, based on an event ( .
Regarding to claim 12, is being rejected as claim 2. 
Regarding to claim 18, is being rejected as claim 2. 
Regarding to claim 3, Phillip does not teach the system of claim 1, wherein the received input information further comprises an anticipated future condition of the computing system.
On the other hand, Medovich teaches the system of claim 1, wherein the received input information further comprises an anticipated future condition of the computing system (Medovich, [Par. 0005, lines 2-6], “The analytics engine receives resource utilization statistics from a set of virtual machines supporting, for example, an LOB application, and generates a prediction of future demand based on the received resource utilization statistics and expected utilization data.”).
Phillip and Medovich are analogous in arts because they have the same filed of endeavor of using a machine learning model to predict the current or future demand and adjusting the current resource.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Phillip’s method, further in view of Medovich by receiving an input information further comprises an anticipated future condition of the computer system. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the business strategy quickly to adapt to a new demands (Medovich, 
Regarding to claim 13, is being rejected as claim 3. 
Regarding to claim 19, is being rejected as claim 3. 
Regarding to claim 4, Phillip teaches the system of claim 1, the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: receive feedback with respect to a response of the computing system to the action taken (Phillip, [Column 10, lines 46-58], “. For example, the consumer profile data may include, for each consumer that received the service in the region, a number of times the consumer received the service, times and/or dates that the consumer received the service, a service provider and/or service provider equipment that provided the service, feedback associated with the provided service, and/or the like.”);
and, update the capacity model in accordance with the received feedback (Phillip, [Column 11, lines 17-23], “In some implementations, marketplace platform 225 may receive the model and/or receive information associated with the model. According to some implementations, the model may be any model that can be trained and/or .
Regarding to claim 5, Phillip teaches the system of claim 1, the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: receive feedback with respect to a response of the computing system to the action taken (Phillip, [Column 10, lines 37-53], “For example, marketplace platform 225 may identify the model associated with the service. In some implementations, marketplace platform 225 may identify the model based on identifying a service that is provided in a region, based on receiving a request ( e.g., from service provider device 210), based on receiving a user input, based on an event ( e.g., current demand for the service reaches a threshold, an update to the model, a change in data to the model, and/or the like), and/or the like. Consumer profile data includes data relating to consumers that have received the service in the region. For example, the consumer profile data may include, for each consumer that received the service in the region, a number of times the consumer received the service, times and/or dates that the consumer received the service, a service provider and/or service provider equipment that provided the service, feedback associated with the provided service, and/or the like.” Examiner’s note, based on the feedback associated with the provider service, the model is updated based on the current demand or the feedback.);
 and, update the demand model in accordance with the received feedback (Phillip, [Column 10, lines 39-53], “. In some implementtations, marketplace platform 225 may identify the model based on identifying a service that is provided in a region, based on receiving a request ( e.g., from service provider device 210), based on receiving a user input, based on an event ( e.g., current demand for the service reaches a threshold, an update to the model, a change in data to the model, and/or the like), and/or the like. Consumer profile data includes data relating to consumers that have received the service in the region. For example, the consumer profile data may include, for each consumer that received the service in the region, a number of times the consumer received the service, times and/or dates that the consumer received the service, a service provider and/or service provider equipment that provided the service, feedback associated with the provided service, and/or the like.” Examiner’s note, based on the feedback associated with the provider service, the model is updated based on the current demand or the feedback.).
Regarding to claim 6, Phillip teaches the system of claim 1, the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: receive feedback with respect to a response of the computing system to the action taken; and, update the logic based upon the received feedback (Phillip, [Column 10, lines 37-53], “For example, marketplace platform 225 may identify the model associated with the service. In some implementations, marketplace platform 225 may identify the model based on identifying a service that is provided in a region, based on receiving a request ( e.g., from service provider device 210), based on receiving a user input, based on an event ( e.g., current .
Regarding to claim 14, is being rejected as claim 6. 
Regarding to claim 20, is being rejected as claim 6. 
Regarding to claim 7, Phillip teaches the system of claim 1, wherein at least one of the capacity model or the demand model is trained using one or more machine learning algorithms including a linear regression algorithm, a logistic regression algorithm, a decision tree algorithm, a support vector machine (SVM) algorithm, a Naive Bayes algorithm, a K-nearest neighbors (KNN) algorithm, a K-means algorithm, a random forest algorithm, a dimensionality reduction algorithm, an Artificial Neural Network (ANN) and/or a Gradient Boost & Adaboost algorithm (Phillip, [Column 11, lines 36-41], “The model may be created using a logistic 
Regarding to claim 15, is being rejected as claim 7. 
Regarding to claim 16, is being rejected as claim 7. 
Regarding to claim 8, Phillip teaches the system of claim 1, wherein the action performed comprises at least one of taking the one or more determined mitigation actions or requesting user approval before taking the one or more determined mitigation actions (Phillip, [column 14, lines 25-40], “marketplace platform 225 may perform an action that includes comparing the future demand for the service .
Regarding to claim 9, Phillip teaches the system of claim 1, the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: train the capacity model in an unsupervised manner; and train the demand model in an unsupervised manner (Phillip, [Column 11, lines 28-35], “In some implementations, the model may be a model that is trained using machine learning. The model may implement data cleansing (e.g., to obtain and/or preprocess the consumer profile data, service provider data, and/or historical information), (un)supervised training (which may split the data sets (e.g., as a whole or individually) for training purposes between test sets, validation sets, and training sets), classification, and/or other machine learning elements.”).
Regarding to claim 10, Phillip teaches the system of claim 1, wherein the computing system comprises a cluster computing system comprising a plurality of compute nodes (Phillip, [Fig.4, column 11, lines 62-67], “FIG. 4 shows example blocks of process 400, in some implementations, process 400 may include additional blocks, fewer blocks, different blocks, or differently arranged blocks than those depicted in FIG. 4. Additionally, or alternatively, two or more of the blocks of process 400 may be performed in parallel.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Ghosh et al. (Pub. No: US 20170324243, hereinafter- Ghosh): Ghosh teaches a power generation condition including predicting a probabilistic power flow forecast in transmission line. Including multi-period power flow model that provides a realistic representation of congestion mitigation actions from limited capacity fatigue-prone assets such a demand-response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
see https://ppair my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/E.T./
Examiner, Art Unit 2126

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184